Citation Nr: 0317125	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for Barrett's esophagitis.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO) regarding the veteran's claim for entitlement to service 
connection for Barrett's esophagitis.  

On his June 2001 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge of the Board.  
A hearing was scheduled as the RO before the Veterans Law 
Judge of the Board in July 2002 pursuant to the veteran's 
request.  The veteran failed to report for his hearing.  
Consistent with the June 2002 hearing notice letter to the 
veteran, as he failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)). 

In this case, in November 2002, a letter regarding VCAA was 
sent to the veteran by the Board pursuant to authority then 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  However, in the 
recent case, Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), 38 C.F.R. § 19.9(a)(2) was invalidated or 
restricted.  Therefore, to fully comply with the VCAA, a 
remand is required for the RO to ensure that the provisions 
of this new Act are complied with, including the notification 
requirements set forth in the new law.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  
It should also be indicated which of the 
parties is responsible for obtaining 
which evidence.  See Quartuccio, supra.

2.  Thereafter, if additional evidence is 
received, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).  If no 
additional evidence or argument is 
received, the matter should be returned 
to the Board in accordance with 
applicable procedures.

If issued, the SSOC should additionally 
include a discussion of any evidence 
received since the statement of the case 
was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




